Citation Nr: 1453359	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than April 14, 2006 for the grant of an initial compensable rating for cataracts of the left eye.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION


The Veteran served on active duty from February 1964 to June 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for cataracts of the left eye, postoperative with pseudophakia, and assigned a 30 percent disability rating effective April 14, 2006.  

In October 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  VA first received a claim of entitlement to service connection for cataracts of the left eye on August 8, 2002.  

2.  The August 8, 2002 claim of entitlement to service connection for cataracts of the left eye was first adjudicated in the June 2006 rating decision.  

3.  Prior to February 25, 2003, corrected central visual acuity was no worse than 20/40 minus 2 for one eye and 20/50 plus 2 for the other eye.  

4.  The Veteran underwent surgical treatment for cataracts of the left eye on February 25, 2003.  

5.  From February 25, 2003 to April 14, 2006, corrected central visual acuity was no worse than 20/60 for one eye and 20/40 for the other eye. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial disability rating, but no higher, have been met for cataracts of the left eye for the period from August 8, 2002 to February 24, 2003.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21 (2014), 4.75, 4.84a Diagnostic Code 6028, 6079 (2002).  

2.  The criteria for a 30 percent initial disability rating, but no higher, have been met for cataracts of the left eye for the period from February 25, 2003 to April 14, 2006.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21 (2014), 4.75, 4.84a Diagnostic Code 6028, 6029, 6078, 6079 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2003 and September 2007.  Any timing error in the notice is harmless error because the Veteran had a meaningful opportunity to participate in the processing of his claim after the September 2007 letter and the RO readjudicated the claim in a December 2009 Statement of the Case (SOC).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as well as all identified private treatment records.  VA provided an adequate examination in April 2006.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Disability Rating / Effective Date

The Veteran contends that an earlier effective date for the 30 percent disability rating for cataracts of the left eye is warranted.  He testified that he filed a claim for VA disability benefits in August 2002 and that one of the conditions in that claim was an eye condition.  He testified that the RO issued a rating decision in May 2003 but the rating decision did not mention the eye condition.  The Veteran contends that these facts should lead to an effective date for the 30 percent rating earlier than the April 14, 2006 date assigned by the RO in the June 2006 rating decision.  

      II.A.  Factual Background

The RO granted service connection for diabetes mellitus in a January 1987 rating decision and assigned a 20 percent disability rating.  

Associated with the claims file are records of treatment for the Veteran's eyes by Dr. Emanuel Wilkes received August 8, 2002.  A February 2001 letter included in those records documents that the Veteran had been referred to Dr. Wilkes from Dr. Alabata for evaluation and treatment for diabetic macular edema.  Dr. Wilkes' impression was that the Veteran had background diabetic retinopathy of both eyes with clinically significant macular edema of both eyes.  Also noted was 1 plus nuclear sclerosis of both eyes.  The Veteran's corrected distance visual acuity at that time was 20/25 for the right eye and 20/30 minus 2 for the left eye.  The plan was for focal laser treatment for the edema.  

September 2001 notes document the Veteran's report that he was not seeing well at night and seeing different colors.  July 2002 notes document that he was status post the focal laser treatment of March 2002.  The July 2002 notes document visual acuity of 20/40 minus 2 for one eye and 20/50 plus 2 for the other eye.  

July 2002 Martin Army Community Hospital ophthalmology notes document visual acuity of 20/25 for one eye and 20/50 minus 1 for the other eye but provide for 20/20 and 20/25 central visual acuity with corrective prescription, respectively.  

Also of record is a statement signed by the Veteran on August 7, 2002, and with a notation added in the margin of August 12, 2002.  In that document, the Veteran stated that he was filing a claim for any undiagnosed disabilities which may be caused by, or secondary to his diabetes.  He stated that he was including a copy of his physician's statement.  He also stated that he would like to be evaluated or reevaluated for an eye condition.  

On January 8, 2003, the RO sent a letter to the Veteran stating that he had recently filed a claim for compensation for type II diabetes mellitus, back conditions, and eye conditions.  The RO informed him that his eye conditions would be considered secondary to diabetes mellitus.  

In March 2003, VA received additional notes of eye treatment by Dr. Wilkes.  January 2003 notes document that the Veteran had nuclear sclerotic cataracts of the left eye with a plan for surgical treatment.  Visual acuity is listed as 20/50 minus 2 for both eyes.  

Those records include consent forms for the cataract operation and / or implantation of intraocular lens, signed by the Veteran on February 21, 2003.  The consent forms indicate that the Veteran was to have cataract operations on both eyes with intraocular lens implants.  Operative reports document that the planned surgical treatment took place on February 25, 2003.  Preoperative and postoperative diagnoses were the same - nuclear sclerotic cataract.  The left eye surgical report describes the operation as phacoemulsification with insertion of an 18 diopter, 118.4 A-constant, 66 mm diameter posterior chamber lens implant of the left eye.  March 7, 2003 notes list visual acuity of 20/300 and 20/60 plus 2 for one eye and 20/40 for the other eye.  

In the May 2003 rating decision, the RO stated that the Veteran had filed a claim for an increased rating on August 8, 2002.  In that decision, the RO granted service connection for peripheral neuropathy, special monthly compensation for loss of use of a creative organ, and continued the 20 percent rating for diabetes but changed the name of the disability from "diabetes mellitus" to "diabetes mellitus with diabetic retinopathy and erectile dysfunction [agent orange diabetes]" (original in upper case).  The rating decision does not mention left eye cataracts or nuclear sclerosis of the left eye.  

In a document received at the RO in January 2004, the Veteran disagreed with the ratings assigned in the May 2003 rating decision.  He stated that he wanted his service connected disabilities amended to include "[a]rthritis of the skeletal system, especially of the spine, secondary to back condition, and nexus to diabetes condition."  He stated that this medical conditions had worsened, requiring additional medication and treatment and that he was unemployable due to his service-connected disabilities.  

A February 2004 development worksheet, documents the RO's determination that a valid notice of disagreement had not been received because the Veteran had not specified which determinations from the prior decision with which he disagreed.  

In a document dated in May 2004, the Veteran stated that he was enclosing medical evidence to support his medical conditions of diabetes mellitus and peripheral neuropathy.  There is no mention of eye disability.  

On September 27, 2005, the RO received a claim of entitlement to increased ratings for is diabetes and peripheral neuropathy, including entitlement to a total disability rating based on individual unemployability.  

VA provided a compensation and pension eye examination on April 14, 2006.  The examination documents the Veteran's report that he had vision problems with bright lights, intense lights, and colors, and problems with his eyes swelling.  He reported that he had these problems for 8 - 10 months.  When asked if he had been treated for this problem by a doctor, the Veteran reported that he had cataracts removed in February 2006 and that over the past two or three years he had two cataract surgeries and two laser surgeries.  

The examiner stated that the Veteran had previously had cataract surgery and referred to a 2004 note that the Veteran was post-cataract surgery.  The examiner stated that the Veteran's left eye cataract was more likely than not caused by or the result of his diabetes but his right eye cataract was an aging-type cataract.  The examiner stated that the Veteran "is pseudophakic, in that, he has lens implants."  Uncorrected visual acuity of the right eye of 20/60 near and 20/40 far.  Corrected visual acuity of the right eye was 20/25 near and 20/20 far.  Uncorrected visual acuity of the left eye was 20/80 both near and far.  Corrected visual acuity of the left eye was 20/25 near and 20/20 far.  The examiner indicated that visual field defect was not applicable in this case.    

The report includes that biomicroscopy showed that the Veteran had posterior chamber intraocular lenses in place in both eyes.  The examiner stated that he had some conjunctival hyperplasia, or over growth of normal tissue.  He said there was no noticed photophobia and that the Veteran had a normal response to bright light from the slit lamp.  The examiner stated that the Veteran had some minor capsular opacities but nothing that impeded the vision.  

In the June 2006 rating decision, the RO stated that the Veteran had filed a claim for an increased rating on September 27, 2005.  The RO determined that the proper effective date for assignment of a 30 percent rating was April 14, 2006 on the basis that this was the date of the VA examination first showing the condition.
On May 31, 2007, the RO received a document in which the Veteran said he took exception to the determination that cataract of the left eye with pseudophakia was first shown on April 14, 2006, the date of the VA examination.  He stated that the effective date should be in the August 2002 time frame.  He stated "I wish to request reconsideration of the effective date."  

Following issuance of the SOC in December 2009, the Veteran filed a VA Form 9 on January 4, 2010.  

      II.B.	Analysis

Although the issue has been characterized as entitlement to an earlier effective date for the 30 percent compensable rating for cataracts of the left eye, the issue must also be viewed as what the proper disability rating is for all periods of time prior to April 14, 2006.  Therefore, the Board must consider the law and regulations with regard to effective dates for awards of VA benefits and for rating disability due to cataracts.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disability which is caused or aggravated by an injury or disease for which service connection has already been established shall also be service connected; a theory of entitlement referred to as "secondary service connection."  38 C.F.R. § 3.310 (2014). 

Statute provides that, in general, the effective date of an award based on an original claim or a claim for increase shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002).  Implementing regulation provides that, in general, the effective date of an award of a claim for service connection for disability compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2014).  

A claim for an increase is any application for an increase in rate of a benefit being paid under a current award, or for resumption of payments previously discontinued.  38 C.F.R. § 3.160(f) (2014).  

An exception to the rule of awarding a disability compensation benefit applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for an increased disability rating.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if a claim for an increased rating is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014). 

First, the Board must determine the date of claim in this case.  In the May 2003 rating decision, the RO referred to the claim as received on August 8, 2002.  At that time the RO had in its possession the records of treatment for cataracts by Dr. Wilkes.  VA must give "a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  VA is required to adjudicate all claims reasonably raised by a liberal reading of the record.  In general, this includes to broadly construe a claim based on the claimant's description of the claim and the information the claimant submits, or VA obtains, in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran's August 8, 2002 claim for disability compensation for an eye condition necessarily included any eye condition raised by the records of treatment by Dr. Wilkes.  This included left eye cataracts.  This then is his first claim for VA disability benefits for left eye cataracts.  

That claim was for entitlement to service connection on a secondary basis for cataracts of the left eye.  Although the Veteran had cataracts of both eyes, only those of the left eye were determined to be due to the Veteran's diabetes, and hence, warranted service connection.  There was no current award for left eye cataracts when the Veteran filed his claim on August 8, 2002.  Thus, his claim was one of entitlement to service connection and was not a claim for an increase.  What this means is that the effective date of the award of a compensable rating can be no earlier than the date of the claim of entitlement to service connection for left eye cataract - August 8, 2002.  

Next, the Board must determine when the RO first adjudicated the August 8, 2002 claim for left eye cataracts.  The RO partially adjudicated his claim for benefits for eye disabilities in the May 2003 rating decision as it addressed his retinopathy.  The RO did not explicitly adjudicate the claim of entitlement to service connection for left eye cataracts in the May 2003 decision.  

Nor did it implicitly adjudicate a claim of entitlement to VA benefits for left eye cataracts in the May 2003 decision.  This is because a reasonable person reading the May 2003 decision would not know that a claim of entitlement to VA benefits for left eye cataracts had been adjudicated.   See Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009) ("the key question in the implicit denial inquiry is whether it would be clear to a reasonable person that the DVA's action that expressly refers to one claim is intended to dispose of others as well").  "A reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  The rating decision does not mention the word "cataract" or the term "nuclear sclerosis."  Thus, a reasonable person reading the May 2003 rating decision would not know if the RO had adjudicated a claim of entitlement to service connection for left eye cataracts.  The part of the claim involving left eye cataracts remained pending following the May 2003 decision.  

The first RO decision that either implicitly or explicitly adjudicated the claim of entitlement to service connection for left eye cataracts was the June 2006 decision that granted service connection and assigned the 30 percent rating.  

The next question is whether the Veteran initiated and completed a timely appeal of that June 2006 decision.  The Board concludes that he did.  

An appeal to the Board is initiated by the timely filing of a notice of disagreement (NOD) and the timely filing of a substantive appeal (typically a VA Form 9) after the RO issues an SOC in response to the NOD.  38 U.S.C.A. § 7105(a) (West 2002).  In general, an NOD is timely if it is received at the RO within one year of the mailing of the decision being appealed.  38 U.S.C.A. § 7105(b) (West 2002).  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute an NOD.  38 C.F.R. § 20.201 (2014).  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.  

As already stated, VA must take a sympathetic (liberal) reading of a claimant's pleadings.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004) (stating that with respect to "all pro se pleadings, [the Board and the Secretary are required to] give a sympathetic reading to the veteran's filings") (citing Roberson v. Principi, 251 F.3d 1378 (Fed.Cir.2001)); Moore v. West, 13 Vet. App. 69, 74 (1999) (stating that "submissions of VA claimants are to be read liberally"); see also Acciola v. Peake, 22 Vet. App. 320 (2008) (Secretary conceding that even pleadings filed by a veteran's representative are to be read sympathetically).  

Explaining the meaning of a "sympathetic reading," the U.S. Court of Appeals for Veterans Claims has explained that "a sympathetic reading of a claimant's pleadings cannot be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant."  Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  

The document received at the RO on May 31, 2007 was a timely NOD with the rating assigned for cataracts.   The fact that the Veteran used the language "reconsideration of the effective date" is of no consequence.  He clearly expressed disagreement with the effective date assigned for the compensable rating and the Board resolves any ambiguity in his favor.  That NOD was received within one year of the mailing of the June 2006 rating decision and therefore it initiated an appeal to the Board of the effective date of the compensable rating for left eye cataract.  This is the same thing as a disagreement with the rating assigned prior to April 14, 2006.  His timely filed VA Form 9 perfected the appeal.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board must consider whether separate ratings for different periods of time based on the facts found (staged ratings) are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must now determine which is later, the August 8, 2002 date of claim, or the date entitlement arose to a compensable rating.  

The earliest mention of cataracts of the left eye is in a January 27, 2003 assessment by Dr. Wilkes.  The February 2001 letter of Dr. Wilkes did, however, note that the Veteran had nuclear sclerosis of both eyes.  Based on these facts, the Board concludes that he had cataracts of the left eye when he filed his claim in August 2002.  

That part of the rating schedule that addresses eye disabilities was amended effective December 10, 2008 and the amendments apply to applications for benefits received on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  One of the stated purposes of the amendments was to provide unambiguous criteria for rating eye disabilities.  Id.  VA published a proposal to amend the portion of the schedule pertaining to the eye in the Federal Register of May 11, 1999.  Id.  

In that proposal, VA explained that the term "pseudophakia" has two meanings, one is a condition where the lens has been replaced status post-cataract removal, and the other is a condition in which a degenerated lens is spontaneously replaced by some other type of tissue.  64 Fed. Reg. 25,246, 25,252 (May 10, 1999).  VA noted that Dorland's Illustrated Medical Dictionary (27th ed. 1988) did not include the former definition and explained that instead of adding a code for pseudophakia, VA was proposing to use clear and unambiguous language in Diagnostic Code 6027 concerning the post-operative evaluation of cataracts and to include pseudophakia as a parenthetical expression after "if a replacement lens is present."  Id.  

As amended effective December 10, 2008, Diagnostic Code 6027 replaced Diagnostic Codes 6027 and 6028 and provided that preoperative cataract was to be rated on visual impairment and postoperative cataract "if a replacement lens was present (pseudophakia)" was to be rated based on visual impairment but if no replacement lens was present it was to be rated based on aphakia.  

Neither the directions found at the revised Diagnostic Code 6027 nor the explanation of pseudophakia in the proposal for amendment to the rating schedule were part of the rating schedule applicable to this claim - that in effect when VA received the Veteran's claim in August 2002.  Therefore, the Board does not consider this explanation or the December 10, 2008 amended version of the rating criteria but rather confines itself to the regulation prior to April 14, 2006.  At that time the regulation was ambiguous as to how to rate disability due to cataracts with regard to pseudophakia.  The Board resolves such ambiguity in favor of the Veteran, as it must.  See Brown v. Gardner, 513 U.S. 115, 118, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994) ("interpretive doubt is to be resolved in the veteran's favor").  

The applicable criteria specifically addressing disability ratings for cataracts are found at 38 C.F.R. § 4.84a, Diagnostic Code 6028 (2002).  That Diagnostic Code directs the rater to rate preoperative cataracts based on visual impairment and postoperative cataracts based on visual impairment or aphakia.  

38 C.F.R. § 4.84a, Diagnostic Code 6029 (2002) provides that aphakia, whether bilateral or unilateral, is to be assigned a 30 percent rating.  A note explains that the 30 percent rating is a minimum rating to be applied to the condition and is not to be combined with any other rating for impaired vision.  This is the basis for the rating assigned by the RO in the rating decision on appeal.  

There is no evidence that the Veteran's left eye cataracts, preoperatively or postoperatively, resulted in impairment of field visual acuity.  In the instant case, it is appropriate for VA is to use the corrected central visual acuity values for rating purposes.  

Ratings on account of visual impairments considered for service connection are, when practicable, to be based only on examination by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  The best distance vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2002).

Where disability of one eye is service-connected and disability of the other is not service-connected, compensation is payable for both eyes if there is blindness in both eyes.  38 C.F.R. § 3.383(a)(1) (2014).  Here, regardless of the fact that only the left eye cataracts disability is service-connected, the Veteran has bilateral service-connected retinopathy.  Therefore, the ratings for visual acuity are considered taking into account the measured corrected central visual acuity of both eyes.  

The criteria for rating impairment of central visual acuity where the Snellen index for worse eye is 20/70 or better, is found at 38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079 (2002).  

There are criteria for rating eye disabilities based on central visual acuity worse than 20/70, but the Veteran's central visual acuity has never been found to be greater than 20/60, corrected.  In making this determination, the Board has considered the noting of 20/300 in the March 2003 notes from Dr. Wilkes.  Those notes include a finding of 20/60 for the same eye and are from less than two weeks after the cataract surgery.  The Board reasonably finds that the 20/300 does not reflect corrected visual acuity of either eye for any appreciable period of time.  

When vision in the worse eye is 20/70, a 30 percent rating is assigned if vision in the other eye is 20/70, a 20 percent rating is assigned if vision in the other eye is 20/50, and a 10 percent rating is assigned if vision in the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2002).  When vision in the worse eye is 20/50, a 10 percent rating is assigned if vision in the other eye is 20/50 or 20/40.  38 C.F.R. § 4.79, Diagnostic code 6078, 6079 (2002).  When vision in the worse eye is 20/40, a noncompensable rating is assigned.  38 C.F.R. § 4.79, Diagnostic Code 6079 (2002).  

From the time contemporaneous to when the Veteran filed his claim in August 2002 to his cataract surgery on February 25, 2003, the corrected central visual acuity findings most favorable to the Veteran are from the July 2002 notes and are 20/40 minus 1 for one eye and 20/50 plus 2 for the other eye.  This approximates no more than a 10 percent rating.  

Between August 8, 2002 and February 24, 2003 (the day prior to the date of his surgery) there are no visual acuity findings that approximate the criteria for a rating higher than 10 percent.  

The date of his surgery is the first date when VA can assign a rating under the criteria found at Diagnostic Code 6029 for aphakia.  February 25, 2003 is thus the proper date for assignment of a 30 percent rating for disability due to left eye cataract.  Following that date there are no corrected central visual acuity findings that approximate the criteria for a rating higher than 30 percent.  Thus, a rating higher than 30 percent is not warranted for any period prior on appeal.  

The Board has also considered whether referral for extraschedular consideration is warranted in this case but finds that it is not.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  
Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans left eye cataracts for the period prior to April 14, 2006 are contemplated by the schedular criteria.  His reported symptoms are vision problems with bright lights, intense lights, and colors, and problems with his eyes swelling.  Other than the report of his eyes swelling, his symptoms are vision problems.  Although the Veteran reported that his eyes swell, the Board finds insufficient evidence to establish that this was more than a perception on the part of the Veteran as opposed to actual swelling due to pathology.  This the Board concludes from the absence of mention of swelling in the detailed treatment records and examination reports associated with the claims file.  The schedular criteria provides ratings for vision problems more severe than what is shown in this case and therefore contemplate his level of disability and his symptoms.  

The Board has considered the recent case allowing for an extraschedular rating for the collective effect of multiple service connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection has also been established for the Veteran's diabetes mellitus with retinopathy, erectile dysfunction, and hypertension as well as peripheral neuropathy of all extremities.  There is no contention that and the record does not raise the issue of whether disability due to his left eye cataracts acts collectively with the other service-connected disabilities in a manner that makes his disability picture exceptional so as to raise the issue of entitlement to an extraschedular rating.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

In summary, the Board finds that a 10 percent rating is warranted from the date of claim, August 8, 2002, to the day prior to the date of his left eye cataract surgery on February 25, 2003 and a 30 percent rating is warranted from the date of his surgery to April 14, 2006.  The preponderance of evidence is against a finding that his disability on appeal has approximated the criteria for higher schedular ratings during the appeal period and therefore higher ratings are denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  


ORDER

An initial disability rating of 10 percent is granted for cataracts of the left eye for the period from August 8, 2002 to February 24, 2003, subject to the laws and regulations governing the payment of monetary benefits.  

An initial disability rating of 30 percent is granted for cataracts of the left eye for the period from February 25, 2003 to April 14, 2006, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


